Citation Nr: 1824288	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-27 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for costochondritis.

2.  Entitlement to service connection for fatigue, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for pemphigus vulgaris, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for tingling of the bilateral upper extremities, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for tingling of the bilateral lower extremities, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for vertigo and dizziness, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for muscle and joint pains, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for abdominal pain, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

9.  Entitlement to service connection for a cardiovascular disorder, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

10.  Entitlement to service connection for dry mouth, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

11.  Entitlement to service connection for dry eyes with distorted vision, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel





INTRODUCTION

The Veteran served on active duty from November 1986 to November 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the VA RO.

The Veteran testified before the undersigned at a July 2016 Central Office (CO) hearing and a transcript of that hearing has been associated with his file.  

The issue of entitlement to service connection for a pituitary disorder and sweating was raised at the July 2016 Board CO hearing.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a medical statement in which his private doctor opined that the Veteran may have symptoms and disorders due to a BioThrax anthrax vaccine in active service.  See the October 2011 statement by Dr. Rachal.  The service treatment records do not document an anthrax vaccination or any other vaccination or immunization.  Thus, the Board finds that an additional search for the Veteran's service treatment records is warranted.  The Board finds that the AOJ should conduct search for complete copies of the Veteran's service treatment records and service personnel records.  

In a September 2016 statement, the Veteran identified 10 healthcare providers and/or doctors who have provided medical treatment for the claimed disabilities.  VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C. § 5103A (a)(1).  As part of the duty to assist, VA shall make reasonable efforts to obtain relevant records including private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C. § 5103A (b)(1).  

At the CO hearing in July 2016 and in written statements, the Veteran asserted that he first sought medical treatment at the VA healthcare facility, Fort Hamilton, in Brooklyn, New York, for a skin disorder and other symptoms in July or August 1992.  The Veteran asserts that he was told by VA that his records were purged.  Of record are letters from VA indicating that VA did not locate any records for the Veteran.  However, it is not clear whether VA searched its archived records for the 1992 VA treatment records.  Thus, on remand, the AOJ should conduct a search, including a search of archived records, for the Veteran's VA treatment records dated in 1992 showing treatment for at the Fort Hamilton VA health facility in Brooklyn, New York.  VA has a duty to seek these records.  38 U.S.C. § 5103A (b)(1).

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d).  The Veteran was afforded a VA examinations in September 2011.  However, the Board notes that the VA examiners did not render medical opinions as to direct service connection.  Also, pertinent medical evidence was associated with the claims file after the examinations.  In an October 2011 statement, Dr. Rachal stated that the Veteran was his patient and the Veteran received the BioThrax anthrax vaccine which was modified at that time in 1991.  Dr. Rachal stated that "There are several case reports in the literature of Gulf War veterans developing this autoimmune disease called pemphigus as well as these symptoms of fatigue, pain, and Gulf War syndrome symptoms following vaccination with BioThrax.  It is my medical opinion that the symptoms and pemphigus may be a result of the BioThrax vaccine or exposures during the Gulf War."

The Board finds that a remand for another VA examination and medical opinion is necessary and the VA examiner should consider all pertinent medical evidence of record including the statement by Dr. Rachal.  The Board also requests that the VA examiners render opinions relating to direct service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct a search for complete copies of the Veteran's service treatment records, including records of vaccinations and immunizations.  Please document the efforts to obtain the above records and documents any negative response.  

2.  Contact the Veteran and ask him to provide any updated information and necessary authorizations so that the AOJ may make an attempt to obtain copies of the private treatment records identified in the September 2016 statement.  If the Veteran provides the necessary authorization, make an attempt to obtain copies of the private medical records in question.  Please document the efforts to obtain the above records and document any negative response. 

3.  Conduct a search, including a search of archived VA records, for copies of the Veteran's VA treatment records dated in 1992 from the VA healthcare facility, Fort Hamilton, in Brooklyn, New York.  Please document the efforts to obtain the above records and document any negative response.  

4.  Schedule the Veteran for VA examinations to determine the nature and etiology of the costochondritis, fatigue, pemphigus vulgaris, tingling in the upper and lower extremities, vertigo and dizziness, muscle and joint pains, abdominal pains, cardiovascular disorder and heart palpitations, dry mouth, and dry eyes and distorted vision.  

After examining the Veteran and reviewing the Veteran's claims file, the examiner should: 

a).  Describe the current symptoms, if any, associated with the Veteran's claimed costochondritis, fatigue, pemphigus vulgaris, tingling in the upper and lower extremities, vertigo and dizziness, muscle and joint pains, abdominal pains, cardiovascular disorder and heart palpitations, dry mouth, and dry eyes and distorted vision, and address whether such symptoms are attributable to a known clinical diagnosis.

b).  If the Veteran experiences symptoms that are attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such diagnosis is related to or had its onset in service to include vaccinations in active service.    

c).  If the Veteran experiences symptoms that are not attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such symptoms are objective indications of a qualifying chronic disability resulting from his service in the Persian Gulf. 

The VA examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why. 

5.  Readjudicate the issues remaining on appeal in light of all of the evidence of record.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

